Title: Thomas Jefferson to John Wayles Eppes, 9 July 1819
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Monticello July 9. 19.
          
          Your favor of June 28. came duly to hand, as did also the coat-pattern for Francis. he is now closely engaged with mr Stack, whose style of instruction he finds very superior to any he ever met with before. I do not believe so solid & critical a one has ever been before in this state, if in the US. his fatherly demeanor too towards his pupils engages their affections and their obedience. they begin to be able to ask in French for all their wants, and Laporte is rigorous in preventing them from speaking a word of English. he has 9 boarders & mr Stack 15. pupils. we have been very fortunate in having an excellent set of youths to begin with. it suffices to signify a wish as to their diet, conduct and general deportment to secure an immediate and punctual conformity. the consequence I hope will be that they will assimilate new comers to themselves as they arrive, and thus fix the character of our school. I shall set out on the 12th for Bedford & leave this letter at Flood’s. my stay there will be of 2. months. ever & affectionately yours.
          
            Th: Jefferson
          
        